Case: 20-50875     Document: 00515959537         Page: 1     Date Filed: 07/30/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 30, 2021
                                  No. 20-50875                           Lyle W. Cayce
                                                                              Clerk

   Ivette Mendoza, Parent of C.O., a minor child; David Ortega,
   Parent of C.O., a minor child; C.O-M., by next friend Ivette Mendoza
   and David Ortega,

                                                           Plaintiffs—Appellants,

                                       versus

   Round Rock Independent School District; YMCA of
   Greater Williamson County,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-860


   Before King, Dennis, and Ho, Circuit Judges.
   Per Curiam:*
          Plaintiffs fail to allege plausibly that the Round Rock Independent
   School District (“RRISD”) is liable for harm to their minor child under the
   standard for municipal liability set forth in Monell v. Department of Social


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50875        Document: 00515959537           Page: 2    Date Filed: 07/30/2021




                                       No. 20-50875


   Services of City of New York, 436 U.S. 658, 694 (1978). “Municipal liability
   under 42 U.S.C. § 1983 requires proof of 1) a policymaker; 2) an official
   policy; [and] 3) . . . a violation of constitutional rights whose ‘moving force’
   is the policy or custom.” Rivera v. Hous. Indep. Sch. Dist., 349 F.3d 244, 247
   (5th Cir. 2003) (quoting Piotrowski v. City of Hous., 237 F.3d 567, 578 (5th Cir.
   2001).     Under Texas law, the local school board is the “municipal
   policymaking authority” for purposes of Monell liability. Id. at 248.
            Plaintiffs’ allegation that, on a single instance, a substitute school bus
   driver dropped off their child at a bus stop without a guardian present is
   insufficient to give rise to a plausible claim that the RRISD School Board had
   an official policy of violating students’ rights to bodily integrity by leaving
   them unsupervised in public areas.
            Accordingly, the district court properly dismissed this suit for failure
   to state a claim. We affirm.




                                            2